UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                           No. 00-40581


                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              versus

         JOSE WILMER GAMEZ-REYES; JOSE JARMILLO-HERNANDEZ,

                                            Defendants-Appellants.


           Appeals from the United States District Court
                 for the Eastern District of Texas
                          (1:99-CR-153-1)

                           May 14, 2001

Before POLITZ and BARKSDALE, Circuit Judges, and FALLON,1 District

Judge.

PER CURIAM:2

     Having considered the briefs and pertinent parts of the

record, and having heard the arguments of counsel, and concluding

there is no merit in any of the issues presented, the judgments are

                                                           AFFIRMED.




     1
      District Judge of the Eastern District of Louisiana, sitting
by designation.
     2
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.